Opinion by
Johnson, J.
At the trial the petitioner’s broker testified that he had submitted the information sheet to the appraiser on the basis of the value shown on the pro forma invoice; that upon receiving the information sheet from the appraiser showing a higher value, the broker contacted the importer; and that *371the importer requested that an investigation be made concerning the relevancy of the higher valuation, for the reason that the same price had been paid for identical goods received regularly from abroad. Petitioner’s purchasing agent testified that when he received information from the broker of the higher value indicated by the appraiser upon the submission sheet, he requested the broker to obtain permission for extension for a 30-day period to secure information abroad as to the correctness of the current price but, shortly thereafter, he was informed that a fine had been levied because the goods had been entered at the lower figure. From the evidence submitted, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.